ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
We affirm the Board’s determination in all respects, save as to Count I that a violation of Section 458.1201(l)(c), Florida Statutes (1971 ),1 was proved, and as to that point, we find it unnecessary to determine whether or not the Swiss convictions constituted felonies, as previously stated. We find it unnecessary to remand to the Board for reconsideration of the penalty to be imposed in view of the sufficiency of the evidence as previously stated and of the Board’s judgment, in pertinent part, as follows:
Ordered and adjudged that the license to practice medicine in the State of Florida of Edward Gordon, M.D., be and hereby is revoked on each count to run concurrent with each other, (emphasis supplied)
Accordingly, the prior opinion is clarified and petition for rehearing denied.
ROBERT P. SMITH, Jr., C.J, and BOOTH and WIGGINTON, JJ., concur.

. Section 458.1201(l)(c), Florida Statutes (1971), provides that:
(1) The board shall have authority to deny an application for a license or to discipline a physician licensed under this chapter or any antecedent law who, after hearing has been adjudged unqualified or guilty of any of the following:



(c) Being convicted of a felony in the courts of this state or any other state, territory, or country. Conviction as used in this paragraph shall include a conviction of an offense which if committed in this state would be deemed a felony without regard to its designation elsewhere, or a criminal proceeding in which a finding or verdict of guilt is made or returned but the adjudication of guilt is either withheld or not entered thereon.